NO. 07-08-0183-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  MAY 30, 2008
                         ______________________________

                                   MARY L. REYES,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 140th DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2006-413009; HON. JIM BOB DARNELL, PRESIDING
                       _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Mary L. Reyes, appellant, attempts to appeal her conviction for driving while

intoxicated with a passenger under fifteen years of age. The court imposed sentence on

January 18, 2008. Appellant then filed a motion for new trial on February 14, 2008. Her

notice of appeal was filed on April 18, 2008. We dismiss for want of jurisdiction.

      To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new
trial is filed. TEX . R. APP. P. 26.2(a). A motion for new trial having been filed, appellant's

notice of appeal was due to be filed on or before April 17, 2008. Appellant’s attorney was

notified by this court on May 16, 2008, that the notice of appeal appears untimely and

directed him to file any documents or matters considered necessary for this court to

determine its appellate jurisdiction. These documents were to be filed no later than May

27, 2008. No documents or response have been received by the court to date.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant's notice being untimely

filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed.1



                                                             Brian Quinn
                                                             Chief Justice



Do not publish.




        1
             The appropriate vehicle for seeking an out-of-tim e appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Crim inal Procedure. See T EX . C OD E C R IM .
P R O C . A N N . art. 11.07 (Vernon 2005).

                                                         2